Case 1:18-cv-03588-JGK Document 118 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GIVAUDAN SA,

 

 

 

 

 

Plaintiff, 18-cv-3588 (JGK)
- against ~ ORDER
USDS SDNY
CONAGEN INC., DOCUMENT
Defendant. ELECTRONICALLY FILED
DOC #: _
JOHN G, KOELTL, District Judge: 7 DATE FILED: _7/82/208(__

 

 

 

 

 

 

For the reasons stated on the record during the
teleconference on July 29, 2021, the motions for summary
judgment are denied except as to the conversion claim which is
dismissed. The Clerk is directed to close Docket No. 78 and 83.

The parties are directed to confer and provide a status
update to the Court by August 6, 2021 with respect to the
following issues: (1) whether this and the related case in
i8-cv-6172 are jury or non-jury trials; (2) whether the actions
should be consolidated for trial; (3) whether the parties are
prepared to engage in settlement discussions and, if so, in what
forum; (4) a schedule for the submission of Findings of Fact and
Conclusions of Law {if this is a non-jury case), the Joint Pre-
Trial Order, and Trial Memos.

SO ORDERED.

a ~ f
Dated: New York, New York CF C lkog

July 29, 2021
<dehn G. Koeltl
United States District Judge

 

 
